Title: To Thomas Jefferson from George Muter, with Reply, 22 January 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas



Sir
War office Jany 22d. 1781.

Several Cannon that were cast at the Foundery have not been bored. Cannon are wanted for the Jefferson of those that have been cast at the Foundery, as also to comply with the contracts formerly made with individuals. Capt. Maxwell also wants Cannon for the Thetis: none for her have yet been cast.
The cannon cannot be bored ‘till a boring mill is built and fitted, and no cannon can be cast ‘till a moulding house is built and the foundery in some measure repaired. I therefore beg leave to submitt these matters to the consideration of your Excellency and the Honble Council.
I have the honour to be Your Excellency’s Most hl servant,
George Muter. C
In Council. Jan. 23. 1781.
We know not how guns come to be wanting for the Jefferson. As to the others we consider the repairing the Foundery, rebuilding the moulding house, and the boring mill (on a more simple plan) as works to be executed as soon as possible. Are there not some nine pounders on the Eastern shore belonging to the state?

Th: Jefferson

